DETAILED ACTION
	Acknowledgement is made of the After Final IDS dated 5/11/2021 which satisfies the conditions of 37 CFR 1.97(e) (each item of the IDS was first cited in a communication from a foreign patent office not more than three months prior to the filing of the IDS) which crossed in the mail with the Notice of Allowance having a mail date of 5/14/2021. The IDS contains art which renders the product claims not allowable. Accordingly, the application was withdrawn from issue 6/2/2021 and this Non-Final Rejection is being sent. 
	The claims of 4/20/2021 as amended by the examiner 5/14/2021 are under consideration. Any future amendments to the claims should be based on the claims 5/14/2021.  Specifically, claims 1-4, 6, 10-11, 13-14, 16-17 and 20 are pending. The rejoinder of 5/14/2021 is no longer applicable as the application was withdrawn from issue 6/2/2021 as the product is not allowable in view of prior art presented on the IDS 5/11/2021. Accordingly, claims 1-4, 6, 10 and 13-14 remain withdrawn from consideration as they are directed to non-elected subject matter. These claims will be subject to consideration for rejoinder, if and when the product claims are found to be allowable over the prior art. Claims 11, 16-17 and 20 are under consideration in the instant Office action. For convenience, claim 11, as amended and under consideration in the instant Office action, is shown below:
11. (Currently Amended) A fibrous substrate for removing Gram negative bacteria from a surface, the fibrous substrate comprising absorbent pulp fibers, synthetic thermoplastic fibers and a capturing agent, wherein the capturing agent comprises a nonionic amine-functionalized silicone polymer having hydrophilic and lipophilic regions, wherein the capturing agent is incorporated into the fibrous substrate during formation or coated onto all or a portion of a surface of the fibrous substrate in or on the fibrous substrate in an 
	wherein the nonionic amine-functionalized silicone polymer having hydrophilic and lipophilic regions is polymethyl(3-aminopropyl)-siloxane or polymethyl[3-(2-aminoethyl)aminopropyl]-siloxane: and
	wherein the fibrous substrate is a wipe 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 11, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Misaki et al. (WO 2008/123115, as per applicant’s IDS 5/14/2021, a machine translation is attached—the below rejection refers to page numbers in the machine translation).
Misaki et al. teach a fibrous substrate (wipe see p. 4 final partial paragraph) for removing contaminants and dirt from a surface (skin), the fibrous substrate comprising absorbent nonwoven fabric comprising natural fibers or synthetic fibers, paper and the like, rayon, polyester, polyethylene, or a high wet strength spun lace nonwoven (p. 4 final partial paragraph), and a capturing agent, wherein the capturing agent comprises a nonionic amine-functionalized silicone polymer having hydrophilic and lipophilic regions (see compound [A] throughout and the structure of formula (I) at the top and middle of p. 2, which encompasses both claimed amine-substituted siloxanes, as well as the specific example which is aminoethylaminopropyl methylsiloxane see p. 2 paragraph beginning “Specific examples of the silicone compound [A] include…” which is polymethyl[3-(2-aminoethyl)aminopropyl]-siloxane as claimed), wherein the capturing agent is incorporated into the fibrous substrate during formation or coated onto all or a portion of a surface of the fibrous substrate (the capturing agent is impregnated into/onto the wipe substrate see p. 4 final partial paragraph). Two goals of the wipe are contaminant/dirt capture with the prevention of moving contaminant/dirt from one usage site to another  as well as being non-irritating while preventing rough skin (see p. 1 paragraph beginning 
Regarding claims 16 and 17, Misaki et al. teaches an amount of amine-substituted siloxane itself from 0.001-1% by mass (see p. 2 paragraph beginning “In the chemical solution…”). If the amine-substituted siloxane is considered to be the capturing agent alone, this amount overlaps with the claimed 0.1 to 20 wt%. However, an argument can be made that the capturing agent of Misaki et al. can also be construed to be the combination of compounds [A]-[G] (see description and amounts on pp. 2-4) as the capturing agent claimed is rather broad in that it only requires one of the claimed amine-substituted siloxanes and anything else as the open transitional phrase “comprising” is used to describe the capturing agent. The combination of [A]-[G] is taught to be impregnated into the wipe at a rate of about 1-3 parts by weight which falls within the claimed range. The amine-functionalized siloxane is applied by impregnation which reads on application in a pattern that covers from about 5% to about 95% of the surface given the term “about”. Further, patterns are considered a design choice which the courts have found to be obvious unless unexpected properties can be demonstrated for the pattern commensurate in scope with the claims (see MPEP 2144.04).  
The wipe of Misaki et al. differs from the claimed wipe in that Misaki et al. suggests base materials, for example, a nonwoven fabric comprising natural fibers or synthetic 
Shanklin is in the same field of endeavor as Misaki et al, namely that of non-irritating wipes containing siloxane compositions (see abstract). Suitable nonwoven fibrous substrates for the wipe include composites of natural and/or synthetic fibers ([0019]). Examples of natural and synthetic fibers include wood pulp fibers, regenerated cellulose or cotton fibers, or a blend of pulp and/or other fibers, melt blown polymer including polyester and polypropylene ([0026]) which reads on absorbent pulp fibers and synthetic thermoplastic fibers. Note also that Shanklin in paragraph [0050] and claims 9 and 11 describe amine-modified polysiloxanes which generically encompass the claimed amine-modified polysiloxanes and those of Misaki et al.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have utilized a composite of absorbent pulp fibers and synthetic thermoplastic fibers as the base substrate of the wipe of Misaki et al. with a reasonable expectation that a successful skin wipe would result. One would have been motivated to do so as Misaki et al. suggests using both natural pulp fibers (e.g. paper) as well as various thermoplastic fibers, so presumably a composite of the two would be acceptable as each is individually taught to be acceptable and composite absorbent natural pulp fiber/synthetic thermoplastic fiber substrates are well-known in the art and are useful with amine-functionalized siloxanes and useful for cleaning skin. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness Sinclair & Carroll Co. v. Interchemical CorpSinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945) and MPEP § 2144.07. It is further noted that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See In re Fout, 675 F.2d 297 (CCPA 1982) and MPEP § 2144.06(II).
Regarding the limitation that the capturing agent be present in or on the fibrous substrate in an amount effective to result in an increase of Gram negative bacteria present on the fibrous substrate of at least about 1 log of claim 11 and that the bacteria be E. coli of claim 20, the examiner notes that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979), and "[t]he fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). See also MPEP 2145 I. Furthermore, here, as demonstrated by Example 1 and Table 1 of the instant specification (see p. 14), the Gram negative bacteria capturing property stems from the amine-substituted siloxane (see compound 2 which is amodimethicone which is polymethyl(3-aminopropyl)-siloxane). Thus as the wipe rendered obvious by the combination of the prior art contains an amine-substituted siloxane of formula (I) or more specifically polymethyl[3-(2-aminoethyl)aminopropyl]-siloxane (aka aminoethylaminoporpyl methylsiloxane), there would be a reasonable expectation that the wipe would be capable of carrying out this Gram negative bacteria capturing property—especially because a 
Applicant’s data in the specification has been considered. The date in Table 1 illustrates that amodimethicone (compound 2) performs better than another amine-substituted siloxane (compound12 – Dimethicone PEG-8 amine). However, given the facts at hand in this rejection, this data is not sufficient to overcome the rejection as the wipe has the claimed siloxane exemplified. Applicant has not provided evidence that composite natural pulp fiber/synthetic thermoplastic resin wipe bases perform unexpectedly better than those made from one or the other, and as such, the claims are prima facie obvious. 

Conclusion
	Claims 11 16-17 and 20 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kortney Klinkel, whose telephone number is (571)270-5239.  The examiner can normally be reached on Monday-Friday 10 am to 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fereydoun Sajjadi can be reached on 571-272-61753311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/Kortney L. Klinkel/
Primary Examiner, Art Unit 1699